Employment Agreement Assignment, executed October 13, 2006, between the Company
and Jill Hutt.
EX-10.84

Exhibit 10.84

AGREEMENT

AND NOW, this 13th day of October, 2006, Jill Hutt (hereinafter “Employee”),
enters into this Agreement with CorCell, Inc. (“CorCell”) and Cord Blood
America, Inc. (hereinafter “Cord Blood America”) on the following terms and
conditions.

BACKGROUND

1.

Cord Blood America has purchased certain assets of Corcell.

2.

Employee, prior to the purchase of said assets of Corcell by Cord Blood America,
was employed by CorCell.

3.

Employee was party to a Non-Compete and Confidentiality Agreement (“NCA”) with
CorCell, which NCA included rights and benefits on the  part of both Employee
and Corcell including, but not limited to, certain severance rights in the event
Employee was, under certain conditions, terminated by Corcell.

4.

Cord Blood America, as an asset purchaser, does not accept assignment of, or
otherwise succeed to the obligations of CorCell under the NCA.

5.

Cord Blood America has tendered employment to Employee on the condition that,
among other things,  Employee acknowledges and agrees to waive and extinguish
any rights the Employee may have had under the NCA, including but not limited
to, those certain severance rights of Employee in the event Employee was
terminated by Corcell.

6.

Employee, as a condition of employment with Cord Blood America, has agreed to
enter into this Agreement relative to the NCA existing between Employee and
CorCell.

AGREEMENT

AND NOW, THEREFORE, in consideration of employment with Cord Blood America, and
other good and adequate consideration, and intending to be legally bound hereby,
Employee agrees as follows:











--------------------------------------------------------------------------------

1.

Employee hereby waives and extinguishes any rights the Employee may have had
under the NCA, including but not limited to, those certain severance rights of
Employee in the event Employee was, under certain conditions, terminated by
Corcell.  

2.

Employee acknowledges that any obligations, rights and duties of Corcell
pursuant to or under the NCA are not binding upon, and have not been assigned to
or otherwise accepted by Cord Blood America, and that the terms and conditions
of said NCA will not be enforceable against Corcell or Cord Blood America.

3.

This Agreement and waiver are knowing and voluntary for the reasons and in light
of the considerations set forth herein, which includes employment with Cord
Blood America.

4.

This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of law
principles.




WITNESS:

 

EMPLOYEE:

 

 

/s/ Jill Hutt

 

 

Jill Hutt

WITNESS:

 

CORCELL, INC.

 

 

By:

/s/ Marcia Laleman

 

 

 

Chief Executive Officer

WITNESS:

 

CORD BLOOD AMERICA, INC.

 

 

By:

/s/ Matt Schissler

                                                     

 

          

Chief Executive Officer














--------------------------------------------------------------------------------

AGREEMENT

AND NOW, this 13th day of October, 2006, Jill Hutt (hereinafter “Employee”),
enters into this Agreement with Cord Blood America, Inc. (hereinafter “Cord
Blood America”) on the following terms and conditions.

BACKGROUND

1. Pursuant to the Asset Purchase Agreement between CorCell, Inc. (CorCell) and
Cord Blood America dated October 1, 2006, Cord Blood America wishes to employ
Employee.




2. Employee, CorCell and Cord Blood America have signed an agreement of waiver
dated October 13, 2006 (“Waiver Agreement”) as to certain rights of employee
with regard to CorCell either under its Employment Agreement or its Non-Compete
and Confidentiality Agreement with CorCell dated July 11, 2005 (“Employment
Agreement”).




3. Employee wishes to accept employment with Cord Blood America on the terms and
conditions set forth herein.




AGREEMENT

NOW, THEREFORE, in consideration of employment with Cord Blood America, and
other good and adequate consideration, and intending to be legally bound hereby,
the parties agree as follows:

1. Employee will be bound by the obligations on Employee set forth in the
Employment Agreement, except as modified herein.











--------------------------------------------------------------------------------




2. Cord Blood America agrees to employ Employee on the same or substantially
similar terms and conditions as set forth in the Employment Agreement including
severance benefits, except as modified herein.




3. If a stock option plan was part of Employees benefits when employed by
CorCell, Employee agrees that Cord Blood America can not provide the same stock
option plan and thereby waives any rights Employee may have to the continuance
of said stock option.




4. Cord Blood America will, however, make a good faith effort to provide
employee with an “Equity Incentive Plan” to be granted within six (6) months of
the effective date of this Agreement.  




5. Cord Blood America agrees to continue the health plan for employees offered
by CorCell unless and until it is able to offer Employee the plan Cord Blood
America currently offers its employees. At such time, Employee agrees to accept
the health plan offered by Cord Blood America in place of the current health
plan, which plan will be substantially similar in benefits and coverage to the
existing plan.




6.  Cord Blood America agrees to continue offering pension and retirement
benefits offered by CorCell as of October 1, 2006, such as 401k plan and FSA,
unless and until it is able to offer Employee a substantially similar plan which
is currently offered to Cord Blood employees.  At











--------------------------------------------------------------------------------

such time, Employee agrees to accept the substantially similar benefits in place
of the current benefits.




7.  Cord Blood America agrees to pay Employee the same salary as Employee was
paid by CorCell as of October 1, 2006.

 

8.  Cord Blood America hereby reserves the right to restate on the same or
substantially similar terms,  in its entirety its Agreement, as amended, with
Employee, and Employee agrees to sign and execute such Agreement, subsequent to
the execution of this agreement.




9. This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of law
principles.

WITNESS:

 

EMPLOYEE:

 

 




/S/ Jill Hutt

 

Jill Hutt

 

 

 

WITNESS:

 

CORD BLOOD AMERICA, INC.

 

 




/S/ Matt Schissler

 

 

Matt Schissler

 

 

 




 

 












